Exhibit 10.22

 

STATUSED REVOLVING CREDIT SUPPLEMENT

 

THIS SUPPLEMENT to the Master Loan Agreement dated October 6, 2005 (the “MLA”),
is entered into as of December 28, 2007, between CoBANK, ACB  (“CoBank”) and
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the “Company”), and
amends and restates the Supplement dated October 10, 2007 and numbered
RIB051SO1G.

 

SECTION 1.  The Revolving Credit Facility.  On the terms and conditions set
forth in the MLA and this Supplement, CoBank agrees to make loans to the Company
in an aggregate principal amount not to exceed, at any one time outstanding, the
lessor of the “Borrowing Base” (as calculated pursuant to the Borrowing Base
Report attached hereto as Exhibit A) or the following amounts during each
commitment period: (1) $38,000,000.00 during the period commencing on the date
hereof, and ending on and including June 1, 2008; and (2) $28,000,000.00 during
the period commencing on June 2, 1008, and ending on and including October 1,
2008 (the “Commitment”).  Within the limits of the Commitment, the Company may
borrow, repay, and reborrow.

 

SECTION 2.  Purpose.  The purpose of the Commitment is to finance the inventory
and receivables referred to in the Borrowing Base Report.

 

SECTION 3.   Term.  Intentionally Omitted.

 

SECTION 4.   Interest. The Company agrees to pay interest on the unpaid balance
of the loans in accordance with. One or more of the following interest rate
options, as selected by the Company:

 

(A)          CoBank Base Rate. At a rate per annum equal at all times to ½ of 1%
below the rate of interest established by CoBank from time to time as its CoBank
Base Rate, which Rate is intended by CoBank to be a reference rate and not its
lowest rate. The CoBank Base Rate will change on the date established by CoBank
as the date of date of any change therein and CoBank agrees to notify the
Company of any such change.

 

(B)          Quoted Rate.  At a fixed rate per annum to be quoted by CoBank in
its sole discretion in each instance. Under this option, rates may be fixed on
such balances and for such periods, as maybe agreeable to CoBank in its sole
discretion in each instance, provided that (1) the minimum fixed period shall be
30 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof and (3) the maximum  number of fixes in place at any one time shall be
5.

 

--------------------------------------------------------------------------------


 

The Company shall select the applicable rate option at the lime it requests a
loan hereunder and way, subject to the Limitations set forth above, elect to
convert balances bearing interest at the variable rate option, to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans. All elections provided for herein shall be made
telephonically or in writing and must be received by 12:00 Noon Company’s local
time. Interest shall be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and shall be payable
monthly in arrears by the 20th day of the following month or on such other day
in such month as CoBank shall require in a written notice to the Company.

 

SECTION 5.  Promissory Note. The Company promises to repay the unpaid principal
balance of the loans on the last day of the term of the Commitment, except that
on June 2, 2008, the Company promises to pay so much of the loans as is
necessary to reduce the outstanding balance of the loans to the limit of the
Commitment.  In addition to the above, the Company promises to pay interest on
the unpaid principal balance of the loans at the times and in accordance with
the provisions set forth in Section 4 hereof.  This note replaces and
supersedes, but does not constitute payment of the indebtedness evidenced by,
the promissory note set forth. in the Supplement being amended and restated
hereby.

 

SECTION 6.   Borrowing Base Reports, Etc. The Company agrees to fizrn3.sh a
Borrowing Base Report to CoBank at such times or intervals as CoBank may from
time to time request. Until receipt of such a request, the Company agrees to
furnish a Borrowing Base Report to CoBank within 30 days after each month end
calculating the Borrowing Base as of the last day of the month for with the
Report is being furnished.  However, if no balance is outstanding hereunder on
the last day of such month, then no Report need be furnished.  Regardless of the
frequency of the reporting, if at any time the amount outstanding under the
Commitment exceeds the Borrowing Base, the Company shall immediately notify
CoBank and repay so much of the loans as necessary to reduce the amount
outstanding under the Commitment to the limits of the Borrowing Base.

 

SECTION 7.   Letters of Credit.  If agreeable to CoBank in. its sole discretion
in each instance; in addition to loans, the Company may utilize the Commitment
to open irrevocable letters of credit for its account. Each letter of credit
will be issued within a reasonable period of time after receipt of a duly
completed and executed copy of CoBank’s then current form of application or, if
applicable, in accordance with the terms of any CoTrade Agreement between the
parties, and shall reduce the amount available under the Commitment by the
maximum amount capable of being drawn thereunder. Any

 

2

--------------------------------------------------------------------------------


 

draw under any letter of credit issued hereunder shall be deemed an advance
under the Commitment. Each letter of credit must be in form and content
acceptable to CoBank and must expire no later than the maturity date of the
Commitment. Notwithstanding the foregoing or any other provision hereof, the
maximum amount capable of being drawn under each letter of credit must he
statused against the Borrowing Base in the same manner as if it were a loan, and
in the event that (they repaying all loans) the maximum amount capable of being
drawn under the letters of credit exceeds the Borrowing Base, then the Company
shall immediately notify CoBank and pay to CoBauk (to be held as cash
collateral) am amount equal lo such excess.

 

SECTION 8.  Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to CoBank a commitment fan on the average daily unused portion of
the Commitment at the rate of 1/4 of 1% per annum (calculated on a 360 day
basis), payable monthly in arrears by the 20th day following each month. Such
fee shall be payable for each month (or portion thereof) occurring during the
original or any extended term of the Commitment For purposes of calculating the
commitment fee only, the “Commitment” shall mean the dollar amount specified in
Section 1 hereof, irrespective of the Borrowing Base.

 

SECTION 9.   Amendment fee. In consideration of the amendment, the Company
agrees to pay to CoBank on the execution hereof a fee in the amount of
$2,500.00.

 

IN WITNESS WHEREOF the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

SOUTH DAKOTA

 

 

   SOYBEAN PROCESSORS, LLC

 

 

 

 

By:

  Pam Schulz

 

By:

/s/ Rodney Christianson

 

 

 

 

 

Title:

  Assistant Corporate Secretary

 

Title:

CEO

 

3

--------------------------------------------------------------------------------